DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top of container contain a plurality of bristles” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and subsequent dependent claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said less apertures" in page 18 line 1.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (TW M575319 U), in view of Shin (KR 101917283 B1).
Regarding claim 1, Li teaches an elastic sleeve for use with a bar of soap to limit the surface area of the soap that is exposed, and reduce the rate of shrinkage of the bar of soap, the sleeve comprising: a container (1, Fig 1-6) of elastic form-fitting material (Pg 3, Ln 26, 31-34); said container having a top and a bottom (as shown in Fig 1-6); said container having an elastic opening (101) for insertion of a soap cake (best shown in Fig 3-5); said elastic form-fitting material configurable for dimensions adaptable to the shape of an underlying soap cake (Pg 3, Ln 27-28); and a plurality of apertures (11) in said elastic material of said top and bottom of said container (best shown in Fig 3) to provide atmospheric communication through the elastic sleeve to an inserted soap cake's exposed surface areas, while also creating a barrier for unexposed areas of said soap cake (Pg 3, Ln 36-37 to Pg 4, Ln 1-2).  
Li further teaches in claim 3 wherein said container is a unitary piece (as shown in Fig 1-6) of elastic material (Pg 3, Ln 26); in claim 4 wherein the elastic material comprises silicone (Pg 3, Ln 26); and in claim 5 wherein said plurality of apertures exist on both a bottom surface and a top surface (as shown in Fig 3, 5-6).  
Li teaches substantially all features of the claimed invention except for a plurality of bristles on said bottom of said container to further influence exfoliation and suds generation.
Attention is directed to Shin that teaches in claim 1 a plurality of bristles (130) on said bottom of said container (as shown in Fig 1-5) to further influence exfoliation and suds generation (Machine translation Pg 2, Lines 40-46).  Shin further teaches in claim 6 wherein said top and bottom of said container both contain a plurality of bristles to further enhance suds and exfoliation (as shown in Fig 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the bumps used in Li’s device with bristles on the bottom or on the top of the container, in view of Shin’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to use soap to cleanse a surface, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Li, as applied in claim 1.
Regarding claim 2, the modified device of Li is silent regarding wherein said bottom of said container includes less than half of the number of apertures on the top of said container.  Instead, Li teaches where the number of apertures on the top and bottom of the container are the same (Fig 3).  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include less than half of the number of apertures on the bottom than on the top of the container because Applicant has not disclosed that less than half of number of apertures provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Li’s and the applicant’s invention to perform equally well with either same number of aperture taught by Li or the claimed less than half of apertures because both numbers of apertures are equally capable of dispensing sudsy soap to a surface.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Li to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Li in view of Shin.  
Allowable Subject Matter
Claim 7 and subsequent dependent claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for allowance:  claim 7 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Li (TW M575319 U), in view of Shin (KR 101917283 B1), do not teach “use of said bristles and said less apertures creating a structure that further limits exposure of said soap cake, thereby further conserving the usable lifespan of said soap cake; inserting a soap cake through the elastic opening on a front side of the soap sleeve, wherein walls of the soap sleeve expand to accommodate the soap cake; allowing the elastic material to form a tight fit around the soap cake; and allowing the elastic material contract and seal off portions of the soap cake's surface that are not exposed by the apertures” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0263430 to Terfous, US 8,142,095 to Cutler and US 6,318,922 to Briggs are all directed to the state of the art as teachings of the claimed invention of a soap sleeve with apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754